DETAILED ACTION
Claims 1, 5-6, 9, and 14-15 are pending and currently under review.
Claims 2-4, 7-8, 10-13, and 16-17 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/27/2021 has been entered.  Claims 1, 5-6, 9, and 14-15 remain(s) pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/27/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JPH05279822, machine translation referred to herein) in view of Daniel et al. (GB2473298).
Regarding claim 1, Uchida teaches a method for the production of an aluminum alloy material suitable for products including automobile outer sheets and transport equipment [Overview].  Said aluminum alloy is subjected to a pre-heat treatment of 15-120 degrees C for at least 1 hour, and a final heat treatment 
Uchida does not expressly teach the initial steps of forming a formed component by being hot stamped and subsequently by being quenched in cold dies.  Daniel et al. teaches a method of forming a component of complex shape by forming aluminum sheet heated below its solution heat treatment temperature [abstract].  The sheet is then formed with hot dies [page 2, line 27; reads on hot stamping], solution heat treated, quenched using cold dies, and can be artificially aged [abstract].  Uchida and Daniel are analogous because both are direct to forming an aluminum components with artificial aging.  As Uchida teaches an aluminum alloy material suitable for products including automobile outer sheets and transport equipment [Overview], but does not teach how to form products of such shape, one of ordinary skill would look to the prior art of Daniel et al. to 
Regarding claim 5, Uchida et al. and Daniel et al. disclose the method of claim 1 (see previous).  Daniel et al. further teaches that the temperature during the artificial ageing treatment can be constant [fig.1].
As Uchida teaches a pre-heat treatment but is silent on whether the temperature during the pre-heat treatment is constant or variable, one of ordinary skill would look to the prior art to decide whether to use a constant or variable temperature.  Since the target temperature during the first period can only either be constant or variable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to artificially aged the aluminum alloy material at a constant temperature as taught by Daniel in the process of Uchida, thereby choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2141(III).
Regarding claim 9, Uchida et al. and Daniel et al. disclose the method of claim 1 (see previous).  The formation of the aluminum sheet with hot dies as taught by Daniel [page 2, line 27] reads on fabricating a component comprising forming a material into a desired geometry.
Regarding claim 14, Uchida et al. and Daniel et al. disclose the method of claim 9 (see previous).  Again, Daniel et al. further teaches that the temperature during the artificial ageing treatment can be constant [fig.1].
As Uchida teaches a pre-heat treatment but is silent on whether the temperature during the pre-heat treatment is constant or variable, one of ordinary skill would look to the prior art to decide whether to use a constant or variable temperature.  Since the target temperature during the first period can only either be constant or variable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to artificially aged the aluminum alloy material at a constant temperature as taught by Daniel in the process of Uchida, thereby choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2141(III).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JPH05279822, machine translation referred to herein) and Daniel et al. (GB2473298) as applied to claims 1 and 9 above, further in view of Rioja et al. (US 4861391).
Regarding claims 6 and 15, Uchida et al. and Daniel et al. disclose the method of claims 1 and 9 (see previous).  Uchida et al. and Daniel et al. do not teach that the target temperature during the first period continuously increases until it is equal to the target temperature during the second period.  
Rioja teaches a method for thermally treating an article made from an aluminum alloy which comprises aging at or below a first temperature, following .

Response to Arguments
Applicant's arguments, filed 8/27/2021, have been fully considered but they are not persuasive.
Applicant argues that the combination of Uchida et al. and Daniel et al. is improper and would render Uchida et al. unsatisfactory for its intended purpose because Uchida et al. requires good moldability, which is opposite from the disclosure of Daniel et al.  The examiner cannot concur.  Firstly, it is noted that Daniel et al. in no way teaches a specific degree of moldability that is contrary to 
Secondly, as stated above and in the previous office actions, Daniel et al. expressly teaches that a further artificial aging can be performed after the initial steps of solutionizing, hot stamping, and quenching (emphasis added) [p.3].  In other words, the disclosure of Daniel et al. expressly invites considerations of further aging (ie. the method of Uchida et al.) after initial solutionizing, hot stamping, and quenching, as would have been recognized by one of ordinary skill.  Thus, the examiner cannot consider the disclosures of Uchida et al. and Daniel et al. to teach away from each other absent concrete evidence or reasoning to the contrary, which applicant has not provided.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734